Citation Nr: 0908820	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-35 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for post-operative 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active military service from January to March 
1979 and from August 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran recently testified at a hearing at the RO in 
support of his claim, in February 2009, before the 
undersigned Veterans Law Judge (Travel Board hearing).  

FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability does 
not include degenerative arthritis, confirmed by x-rays.  

2.  The service-connected left knee disability is not 
manifested by flexion limited to 45 degrees or extension 
limited to 10 degrees.  The Veteran also does not have 
additional functional loss due to more or less movement than 
normal, weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy from disuse that is sufficient to meet the criteria 
for a compensable evaluation based on limitation of motion.  

3.  The Veteran's left knee is stable, so no recurrent 
subluxation or lateral instability.

CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 
(DCs) 5002, 5009, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in June 2004.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In June 2004, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters also informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration.  


He was advised that it was ultimately his responsibility to 
send other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of that pre-decisional 
letter provided the Veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file for 
consideration, including the service treatment records (STRs) 
and VA records, including the reports of the VA compensation 
examinations assessing the severity of the left knee 
disability - the determinative issue.  See Caffey v. Brown, 
6 Vet. App. 377 (1994).

During the February 2009 hearing the veteran and his 
representative maintained the most recent VA compensation 
examination, in October 2008, was not really an examination 
at all - instead, just an X-ray of the left knee.  But there 
is no inherent reason to question the validity of that 
evaluation, as the examiner addressed all of the requirements 
for a higher rating.  And, as will be explained, he indicated 
the Osgood-Schlatter's disease was healed and nonsymptomatic, 
and that all of the symptoms the Veteran was experiencing 
during that evaluation were unrelated to this service-
connected disability.  Therefore, those symptoms may not be 
used as a basis for increasing his rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be 
able to distinguish, by competent medical evidence, 
the extent of symptoms that is due to service-related causes, 
i.e., service-connected disability, from that which is not).



Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to his VCAA notice. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Although the Vasquez-Flores decision was not issued until 
rather recently, the Veteran has received VCAA notice 
specifically tailored to comply with it, in September 2008.  
The VCAA notice letter fulfilled the requirements set forth 
in Vazquez because it informed him that the RO would consider 
the effects of the disability on his daily life when making a 
decision.  The letter provided a list of evidence that he 
could submit in that regard, including statements from 
employers or people who knew him and witnessed how the 
disability had affected him.  Additionally, the letter 
explained that a disability rating is determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent.  The RO provided 
him with the diagnostic criteria specific to his disability.  
While the diagnostic criteria for DC 5002 were not provided, 
the criteria that DC 5002 instructs the rater to use were 
provided.  The RO included the criteria for DC 5256 
(ankylosis), 5003 (degenerative arthritis), and DC 5261 
(limitation of extension of the leg).  

This letter was post-decisional, and therefore the timing 
error is presumed prejudicial, but the Board finds that the 
error will not affect the essential fairness of the 
adjudication because the RO readjudicated the Veteran's claim 
in the November 2008 SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Although the September 2008 letter did not provide the 
diagnostic criteria for DC 5260 (for limitation of flexion of 
the leg), this information was previously provided to the 
Veteran in the October 2005 SOC.  A reasonable person could 
be expected to read and understand these criteria, and to 
know that evidence showing the disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.  After 
providing the criteria for DC 5260, the RO readjudicated his 
claim in the November 2005 and November 2008 SSOCs.  
Therefore, there is no prejudice to him.  Id.  See also 
38 C.F.R. § 20.1102.



Another post-decisional September 2008 letter informed the 
Veteran of the disability rating and downstream effective 
date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  He was given an 
opportunity to respond to that letter, and in the November 
2008 SSOC his claim was readjudicated.  So, again, there is 
no prejudice to him because his claim has been reconsidered 
since providing this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Whether the Veteran is Entitled to a Higher, i.e., 
Compensable Disability Rating

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But that said, 
a recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected left knee disability, currently 
rated by analogy and assigned a noncompensable evaluation 
under DC 5099-5009, for other types of arthritis.  38 C.F.R. 
§ 4.71a.  

Under DC 5009, the rater is instructed to evaluate the 
disability under DC 5002, as rheumatoid arthritis.  Under DC 
5002, a 20 percent evaluation is warranted for rheumatoid 
arthritis as an active process when there are one or two 
exacerbations a year in a well established diagnosis.  
38 C.F.R. § 4.71a.  DC 5002 instructs the rater to evaluate 
chronic residuals (ankylosis and limitation of motion) of 
rheumatoid arthritis under the appropriate diagnostic codes 
for the joints involved.  In this case, the joint involved is 
the Veteran's knee.  The Diagnostic Code that addresses 
ankylosis of the knee is DC 5256.  The Diagnostic Codes 
addressing limitation of motion are DC 5260 (limitation of 
flexion) and DC 5261 (limitation of extension).  

When limitation of motion is noncompensable under the 
appropriate diagnostic code, DC 5002 instructs the rater to 
assign a 10 percent evaluation for each major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

Therefore, the Board will consider DCs 5256, 5260, and 5261 
when evaluating the Veteran's left knee disability.  The 
Board notes there is no evidence of recurrent subluxation or 
lateral instability to warrant application of DC 5257.  
Instability was denied at both the July 2004 and October 2008 
VA exanimations.  This also, in turn, means he may not 
receive a separate rating for instability.  VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9- 98 
(August 14, 1998).

There also is no evidence of involvement of the Veteran's 
semilunar cartilage to warrant application of DCs 5258 or 
5259.  As well, there is no x-ray evidence of arthritis; in 
fact, his October 2008 x-ray showed no radiographic 
abnormality, and a July 2004 x-ray had also earlier revealed 
that his joint spaces were well preserved.  Therefore, 
DC 5003 (for degenerative or osteoarthritis) does not apply.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

Limitation of Motion

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  Id.  



The report of the Veteran's July 2004 VA joints examination 
shows his left knee extension was to 0 degrees (which is 
normal, see 38 C.F.R. § 4.71, Plate II), and that his flexion 
was to 120 degrees (to 140 degrees is normal).  During his 
more recent October 2008 VA joints examination, his extension 
again was to 0 degrees, and his flexion was to 140 degrees 
(normal).  So he did not have any limitation of motion during 
that October 2008 VA examination.  And although he had slight 
limitation of motion during his earlier July 2004 VA 
examination, to 120 degrees, it still far exceeds even the 
most minimum requirements for a noncompensable (i.e., 0 
percent) rating under DCs 5260 and 5261, much less the 
requirements for a higher 10 percent rating.  For comparison, 
to warrant even the most minimum compensable rating of 
10 percent under DC 5260, his flexion would have to be 
limited to 45 degrees, and it clearly is not.  Indeed, it is 
more than twice that.  Moreover, since he has normal 
extension, to 0 degrees, it obviously does not meet the 10-
degree limitation required for a 10 percent rating under DC 
5261.  

When the rating for a disability is based at least partly on 
the extent there is limitation of motion, such as under DC 
5260 or 5261, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  See, too, 38 C.F.R. 
§ 4.59.  These factors include more or less movement than 
normal, weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.

At the time of his July 2004 examination, the Veteran was 
using a walking stick.  He complained of difficulty kneeling, 
squatting, and walking.  But on objective clinical 
examination, he performed his ranges of motion without 
indication of pain.  The examiner did not test repetitive 
motion of the left knee.  



During the more recent October 2008 VA examination, 
repetitive movement of the knee joint produced no indication 
of pain, weakness or fatigue.  The Veteran also was not using 
a cane, brace, or crutch.  Indeed, the examiner indicated the 
Veteran's Osgood-Schlatter's disease (the service-connected 
disability at issue) was healed asymptomatic.  The Veteran 
complained that he had difficulty climbing stairs and 
standing and walking for prolonged periods of time, and that 
he had swelling and pain in his left knee joint, primarily 
medial and lateral pain.  But the examiner determined these 
symptoms were unrelated to the Osgood-Schlatter's disease.  
So even accepting for the sake of argument that the Veteran 
experiences these symptoms with the severity, frequency, and 
duration alleged, this is not grounds for increasing the 
rating for his left knee disability because the VA examiner 
has determined these symptoms and their affect on his left 
knee functioning is unrelated to the service-connected 
disability, Osgood-Schlatter's disease.  See again Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must 
be able to distinguish, by competent medical evidence, the 
extent of symptoms that is due to service-related causes, 
i.e., service-connected disability, from that which is not).

During his February 2009 Travel Board hearing, the Veteran 
testified that his left knee sometimes swelled so much that 
he needed to use crutches and a brace.  He felt that his left 
knee condition was the reason for his unemployment because it 
made it too difficult for him to switch gears while driving a 
truck, and since his prior employment as an electrician 
required that he climb and stand for prolonged periods, which 
he can no longer do.  Again, though, the VA examiner has 
disputed the notion that the functional impairment in this 
specific regard is attributable to the service-connected 
Osgood-Schlatter's disease.

Moreover, although the Veteran's hearing testimony is 
credible, the evidence still does not show that he has 
sufficient limitation of flexion, even considering his pain, 
to meet the requirements for even the lowest possible 0 
percent rating under DC 5260 since his flexion has to be 
limited to at most 60 degrees.  The 120 degrees of flexion 
that he had during his July 2004 VA examination is much 
greater, indeed, twice as much.  Clearly then, even 
considering his pain, there is no basis for assigning a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see 
also DeLuca, 8 Vet. App. at 206.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Since, however, the Veteran 
has normal left knee extension, to 0 degrees, he is not 
entitled to the benefit of this special exception.  

In sum, the Veteran is not entitled to a compensable 
disability evaluation based upon limitation of motion because 
his extension is normal and his flexion, while minimally 
limited in July 2004, far exceeds the 60 degree limitation 
required for even a 0 percent rating under DC 5260, much less 
the less 45 degree limitation required for a higher 10 
percent rating.  Moreover, his ranges of motion were normal 
on both extension and flexion and performed without pain 
during his more recent October 2008 VA examination.  While he 
testified during his hearing that he had (and has) painful 
motion, there is no objective evidence that his pain causes 
additional functional loss sufficient to limit his motion to 
compensable levels.  Reviewing the evidence, the Board finds 
that the overall disability picture for the Veteran's left 
knee does not more closely approximate a compensable rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

Ankylosis

Since the Veteran has normal left knee extension, to 0 
degrees, and at worst flexion limited to 120 degrees, his 
knee obviously is not ankylosed.  Therefore, DC 5256 does not 
apply.  Ankylosis, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran has retained a great deal of measureable 
range of motion in his left knee - albeit not normal flexion 
(though, as mentioned, even that limitation does not warrant 
a rating higher than 0 percent), by definition, this knee is 
not ankylosed and DC 5256 does not apply.

Extra-schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1).

The October 2008 VA examiner indicated the veteran has no 
current symptoms associated with his service-connected left 
knee disability, the Osgood-Schlatter's disease, hence the 
noncompensable (0 percent) rating.  The pain and swelling 
the Veteran described in this knee were not attributed to his 
service-connected disability, instead, to other unrelated 
factors.  And there is no medical evidence to the contrary, 
only the Veteran's unsubstantiated lay opinion.  While as a 
layman he is competent to describe symptoms he experiences, 
such as pain and swelling in this knee, especially during 
prolong standing, walking, climbing stairs, etc., he is not 
competent to medically attribute these symptoms to his 
service-connected disability, the Osgood-Schlatter's disease, 
because this is a medical - not lay, determination.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  The Board therefore finds no 
reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment due to 
the service-connected disability, suggesting the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the left knee 
disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


